DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 5/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,462,816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Ko et al. US 20190313466 and Chu et al. US 10,237,891. Ko discloses base wireless communication terminal transmits trigger frame including a random access field, when a wireless communication terminal transmitting a trigger frame uses multiple BSSIDs and the trigger frame triggers a plurality of wireless communication terminals of a multiple BSSID set, the transmitter address field may indicate the transmitted BSSID of the multiple BSSID set to which the wireless communication terminal transmitting the trigger frame belongs, the trigger frame including a User Info field including Association Identifier of the wireless communication terminal, the wireless communication terminal corresponding to the AID determines the trigger frame triggers the wireless communication terminal. Chu discloses the beacon frame include respective multiple BSSID elements and optional respective TIM elements, the AID coding rules of TIM elements for the multiple BSSs are used to define one AID of a VAP for identifying the broadcast DL MU data unit which are addressed to client stations, the TIM elements generally correspond to the TIM element and include a bitmap control field.
Prior art of record does not disclose, in single or in combination, allocating wireless resources to a multiple basic service set identifier (BSSID) set including a transmitted BSSID and one or more non-transmitted BSSIDs, an access point (AP) associated with the transmitted BSSID, allocating random access resource units (RUs) for uplink (UL) transmissions from wireless stations (STAs) of the multiple BSSID set using association identifier (AID) values based on a group AID mapping contained in a partial virtual bitmap of a traffic indication map (TIM) element; and transmitting one or more trigger frames including a number of the AID values based on the group AID mapping contained in the partial virtual bitmap of the TIM element, the number of AID values including one or more of an AID value set to zero, an AID value set to 2045, or an AID value set to 2047.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468